tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c jul idl442071 uil no 408a legend taxpayer a amount amount c amount ira x roth_ira y accountant e financial_institution f dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated date date date date date date date and date submitted on your behalf by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the p a regulations - _ _ _ __ - the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained ira x a traditional individual_retirement_account under sec_408 of the internal_revenue_code the code at financial_institution f in date accountant e counseled taxpayer a to convert an amount from ira x to a roth_ira at that time neither taxpayer a nor accountant e were aware that taxpayer a and his spouse's joint modified_adjusted_gross_income magi would exceed dollar_figure for taxpayer a then established roth_ira y at financial_institution f taxpayer a converted amount from ira x to roth_ira yon date on date taxpayer a made an additional conversion of a small amount amount c from ira x to roth_ira y in taxpayer a received a 1099-r from financial_institution f for reflecting an amount that included the distribution of amount c as well as the required minimum distributions he received in however due to a coding error by financial_institution f the 1099-r did not include the distribution of amount b in date taxpayer a had accountant e prepare hi sec_2010 federal_income_tax return taxpayer a provided accountant e with the 1099-r received from financial_institution f but did not discuss the roth_ira conversions with accountant e at that time taxpayer a and his spouse file a joint tax_return due to some unanticipated income taxpayer a and his spouse's joint magi for in fact exceeded dollar_figure making him ineligible for a roth conversion relying on the erroneous form_1 099-r accountant e assumed that taxpayer a had not taken a distribution of amount b and thus had not done a roth conversion in as she had suggested accountant e thus did not advise taxpayer a that he was not eligible to make such conversion nor did accountant e inform taxpayer a of the date deadline to file a regulatory election to recharacterize the conversion of amounts b and c as contributions to a traditional_ira in date taxpayer a went to financial_institution f to inquire about doing another roth_ira_conversion for financial_institution f investigated and discovered that the roth_ira conversions were improper financial_institution f immediately issued a corrected form_1 099-r by this time the deadline for recharacterizing the ira had passed there were substantial discussions between financial_institution f taxpayer a and accountant e regarding a recharacterization of the roth conversion based on the recommendations of his advisors taxpayer a directed financial_institution f to recharacterize the conversions of amounts b cas contributions back to ira x on date amount d reflecting amounts b and c plus net_earnings was transferred from roth_ira y to ira x based on the foregoing facts and representations you have requested a ruling that pursuant to sec_301_9100-3 of the p a regulations taxpayer a be granted a period not to exceed months from the date_of_issuance of this ruling to make an election under sec_1_408a-5 of the income_tax regulations the i t regulations to recharacterize the amounts converted to roth_ira yin as contributions to a traditional_ira and accordingly that the date recharacterization was timely with respect to your ruling_request sec_408a of the code and sec_1_408a-5 of the i t regulations provide that except as otherwise provided by the secretary_of_the_treasury a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a of the code and sec_1_408a-5 of the i t regulations this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution sec_1 408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election tore-characterize the ira contribution tore-characterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent tore characterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the re-characterization and the trustee must make the transfer for tax years beginning prior to date sec_408a of the code provides in relevant part that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during the taxable_year sec_1_408a-4 q a-2 of the i t regulations relating to taxable years prior to date provides that an individual with magi in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides that an individual and his spouse must file a joint federal_income_tax return to convert a traditional_ira to a roth_ira and that the magi subject_to the dollar_figure limit for a taxable_year is the magi derived from the joint_return using the couple's combined income sec_301_9100-1 and of the p a regulations in general provide guidance concerning requests for relief submitted to the internal_revenue_service the service on or after date sec_301_9100-1 c of the p a regulations provides that the commissioner of the service in his discretion may grant a reasonable extension of the time fixed by regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the p a regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the p a regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government section dollar_figure b of the p a regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make the regulatory election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election section dollar_figure c ii of the p a regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section taxpayer a's ruling_request requires the service to determine whether he is eligible for relief under the provisions of sec_301_9100-3 of the p a regulations in this case taxpayer a's magi exceeded dollar_figure for while taxpayer a was ineligible to convert amounts b and c from ira x to roth_ira y he wa sec_2t unaware at the time of the conversions that his magi would exceed the limit and he was further unaware that he should have recharacterized such contributions until after the deadline for recharacterization had passed taxpayer a filed this request for relief under sec_301 of the p a regulations shortly after discovering he had missed the deadline for the conversion and before the service discovered the failure to make a timely election to recharacterize the roth_ira with respect to taxpayer a's request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the p a regulations have been met and that taxpayer a reasonably relied on the advice of a tax professional who due to the incorrect 1099-r issued by financial_institution f failed to advise him to make the election to recharacterize the conversion of amounts band c specifically we conclude that taxpayer a has met the requirements of clauses i and v of sec_301_9100-3 of the p a regulations in addition since taxpayer a submitted this request for an extension prior to the closing of the statute_of_limitations for the year that would have been affected by the election had it been timely made we conclude that the interests of the government will not be treated as prejudiced therefore taxpayer a is granted an extension of days from the date of the issuance of this letter_ruling to recharacterize the conversion of amounts b and c to roth_ira y as contributions to a traditional_ira and thus the date transfer of amounts b and c plus net_earnings from roth_ira y to ira x will be regarded as a timely recharacterization no opinion is expressed as to the tax treatment of the transaction described in this letter under the provisions of any other section of the code i t regulations or p a regulations which may apply to it this letter assumes that the above iras qualify under either sec_408 of the code or sec_408a of the code at all relevant times this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t3 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
